DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 5, 2022 was filed after the mailing date of the application on February 5, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:  Applicant’s disclosure on p. 1 recites “copending Application Serial No. 16,888,773 filed May 31, 2020, which claims…” where it should instead recite “copending Application Serial No. 16,888,773 filed May 31, 2020, now U.S. Patent No. 11,276,222, which claims…”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,276,222, as shown in the tables below; and Claims 1, 4-9, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 15, and 18-20 of U.S. Patent No. 11,270,493, as shown in the tables below.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the patent claims and are therefore an obvious variant thereof.  
For the rejection of Claim 12 over patent Claim 1 of U.S. Patent No. 11,270,493, it would have been obvious to one of ordinary skill in the art to include a non-transitory computer readable storage medium having stored thereon computer readable code configured to cause the method to be performed when the code is executed because it is well-known in the art that the code must be executed in order for the method to performed, and in order to execute the code, it must be retrieved, and in order for the code to be retrieved, it must be stored in a non-transitory computer readable storage medium.  Thus, the limitations of patent Claim 1 of U.S. Patent No. 11,270,493 essentially cover the limitations of Claim 12.
17/665,517
Claim 1
2
3
4
5
6
7
8
9
10
11
12
11,276,222
Claim 1
2
3
4
5
6
7
9
10
11
12
8
11,270,493
Claims 1, 15


1
6
7
18
19
20


1


17/665,517 (Claim 1)
11,276,222 (Claim 1)
A method of rendering a scene in a graphics system, the method comprising:
A method of rendering a scene in a graphics system, the method comprising:
identifying a draw call within a current render, wherein the current render samples from one or more buffers;
identifying a first draw call within a current render, wherein the current render samples from one or more buffers;
analysing a shader used by the draw call to determine whether the shader samples from the one or more buffers at coordinates matching a current fragment location; and
analysing…a last shader…used by the first draw call to determine whether the last shader samples from the one or more buffers at coordinates matching a current fragment location; and
In response to determining that the shader used by the draw call does sample from the one or more buffers at coordinates matching a current fragment location,
in response to determining that the last shader used by the first draw call does sample from the one or more buffers at coordinates matching a current fragment location, 
recompiling the shader to replace an instruction that reads data from one of the one or more buffers at coordinates matching a current fragment location with an instruction that reads from the one or more buffers at coordinates stored in registers.
recompiling the last shader to replace an instruction that reads data from one of the one or more buffers at coordinates matching a current fragment location with an instruction that reads from the one or more buffers at coordinates stored in on-chip registers.


17/665,517 (Claim 1)
11,270,493 (Claims 1 and 15)
A method of rendering a scene in a graphics system, the method comprising:
A method of rendering a scene in a graphics system, the method comprising: (Claim 1)
identifying a draw call within a current render, wherein the current render samples from one or more buffers;
identifying a first draw call within a current render…samples from the identified buffers (Claim 1)
analysing a shader used by the draw call to determine whether the shader samples from the one or more buffers at coordinates matching a current fragment location; and
analysing…a last shader…used by the first draw call to identify any buffers sampled by the last shader that are to be written by a previous render that has still to be sent for execution on a graphics processor (GPU) and to determine whether the last shader samples from the identified buffers using screen space coordinates that correspond to a current fragment location; and (Claim 1)
in response to determining that the shader used by the draw call does sample from the one or more buffers at coordinates matching a current fragment location,
in response to determining that the last shader used by the first draw call does sample from the identified buffers using screen space coordinates that correspond to the current fragment location, (Claim 1)
recompiling the shader to replace an instruction that reads data from one of the one or more buffers at coordinates matching a current fragment location with an instruction that reads from the one or more buffers at coordinates stored in registers.
recompiling the last shader to replace an instruction that reads data from one of the one or more buffers at coordinates matching a current fragment location with an instruction that reads from one or more buffers at coordinates stored in on-chip registers (Claim 15)


Allowable Subject Matter
Claims 1-12 are rejected under double patenting, but would be allowable if terminal disclaimers are filed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art (Tsung US 20160379336A1) teaches graphics-processing unit for tile-based rendering of a display area [0009].  When a checking model determines that a last thread of a current bin is equal to a first thread of a following bin, a merging module merges two threads.  For example, one object shown on a frame needs at least two lists for complete drawing the object, thus, the at least two lists are judged to be the same and are determined to be mergeable [0048].  Each list corresponds to one draw call [0045].  Tsung teaches a shader code assembly of one thread and a shader of another thread [0027].  A list (draw call) has a series of threads [0042].  However, Tsung does not teach wherein the current render samples from one or more buffers; the shader samples from the one or more buffers; and in response to the determining that the shader used by the draw call does sample from the one or more buffers at the coordinates matching the current fragment location, recompiling the shader to replace an instruction that reads data from one of the one or more buffers at coordinates matching a current fragment location with an instruction that reads from the one or more buffers at coordinates stored in registers.
Another prior art (Brothers US 20160358307A1) teaches rendering of graphical images in which a graphics renderer and a compute shader is utilized [0002].  Brothers teaches analyzing API graphics renderer calls and compute shader calls [0021].  Brothers teaches maintaining intermediate results or data on-chip and reducing the number of accesses to the external memory 120 [0017].  Brothers teaches the interleaved scheduling module 130 determines sets of interleaved tiled graphics renderer and compute shader operations on interdependent render targets to reduce external memory traffic by maintaining intermediate results of the interleaved operations in the on-chip memory 160 [0023].  Analysis can be applied to a case where the compute shader writes output to external memory and a graphics renderer loads the data from the external memory.  The compute shader and graphics renderer can be interleaved by recompiling the compute shader to output the data to the on-chip buffer [0041].  Brothers teaches scheduling the interleaved execution of each tile.  Output of a graphics renderer for a given tile is stored in on-chip memory 160 (or, e.g., other on chip storage such as a data register).  Data is immediately read back by a subsequent compute shader, eliminating the unnecessary external memory accesses [0036].  However, Brothers does not teach in response to determining that the shader used by the draw call does sample from the one or more buffers at coordinates matching a current fragment location, recompiling the shader to replace an instruction that reads data from one of the one or more buffers at coordinates matching a current fragment location with an instruction that reads from the one or more buffers at coordinates stored in registers.
Another prior art (Jin US 20190164337A1) teaches merging two shaders so that the first merged shader runs to finish and calls to the second merged shader without return.  Return-values is used along with a ret_value instruction for preserving input data needed by the second merged shader.  The data is stored in physical registers [0033].  However, Jin does not teach in response to determining that the shader used by the draw call does sample from the one or more buffers at coordinates matching a current fragment location, recompiling the shader to replace an instruction that reads data from one of the one or more buffers at coordinates matching a current fragment location with an instruction that reads from the one or more buffers at coordinates stored in registers.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Tsung (US 20160379336A1) teaches determining whether to merge the thread when computing vertex varyings of the vertexes [0004].
2.	Brothers (US 20160358307A1) teaches the compute shader and graphics renderer can be interleaved by recompiling the compute shader to output the data to the on-chip buffer [0041].
3.	Jin (US 20190164337A1) teaches merging two shaders so that the first merged shader runs to finish and calls to the second merged shader without return.  Return-values is used along with a ret_value instruction for preserving input data needed by the second merged shader.  The data is stored in physical registers [0033].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611